HLD-192     (August 2010)                             NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 10-2696
                                     ___________

                                 JAMES E. MURPHY,
                                              Appellant

                                           v.

 WARDEN JOHN WETZEL; UNITED STATES OF AMERICA; JUDGE WILLIAM
W. CALDWELL; ATTORNEY DARYL F. BLOOM; ATTORNEY GERALD A. LORD
               ____________________________________

                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                             (D.C. Civil No. 10-cv-01107)
                     District Judge: Honorable John E. Jones, III
                     ____________________________________

      Submitted for Possible Summary Action Pursuant to Third Circuit LAR 27.4
                           and I.O.P. 10.6 August 31, 2010

          Before: MCKEE, Chief Judge, SCIRICA and WEIS, Circuit Judges

                            Opinion filed: October 12, 2010
                                      _________

                                      OPINION
                                      _________

PER CURIAM.

             In July 2009, James Murphy was convicted of drug trafficking charges. On

May 24, 2010, before he was sentenced, Murphy filed a pro se habeas petition pursuant to



                                                                                       1
28 U.S.C. ' 2241.1 He challenged his conviction and sought injunctive relief and

immediate release. The District Court dismissed the ' 2241 petition for lack of

jurisdiction, and Murphy filed a notice of appeal. Murphy was subsequently sentenced to

360 months in prison and has filed a separate appeal challenging his conviction and

sentence.

              We have jurisdiction under 28 U.S.C. ' 1291 and exercise plenary review

over the District Court=s legal conclusions. Cradle v. U.S. ex rel. Miner, 290 F.3d 536,

538 (3d Cir. 2002). Under the explicit terms of 28 U.S.C. ' 2255, a ' 2241 petition

cannot be entertained by a court unless a '2255 motion would be Ainadequate or

ineffective.@ Section 2255 applies to Aa prisoner in custody under sentence of a court

established by Act of Congress claiming the right to be released upon the ground that the

sentence was imposed in violation of the Constitution . . .@ 28 U.S.C. ' 2255(a). Thus,

until he was sentenced, Murphy could not use ' 2255 to challenge his conviction.

Habeas relief under ' 2241 is available to those in custody in violation of the Constitution

or laws of the United States. 28 U.S.C. ' 2241(c)(3). Therefore, the District Court did

have jurisdiction over Murphy=s ' 2241 petition at the time it was filed. However, that

does not mean that a ' 2241 petition was an appropriate vehicle for Murphy=s claims.

His remedy was to appeal his conviction and sentence, and he has done so.


     1
         Murphy was represented by counsel in his criminal proceedings at the time he
filed his ' 2241 petition.

                                                                                            2
              Summary action is appropriate if there is no substantial question presented

in the appeal. See Third Circuit LAR 27.4. For the above reasons, we will summarily

affirm the District Court=s order. See Third Circuit I.O.P. 10.6. Murphy=s motions for

bail, to expedite, to incorporate supplemental exhibits, for an injunction, and for the

appointment of counsel are denied.




                                                                                            3